DETAILED ACTION
Claims 22-41 are pending.

Allowable Subject Matter
Claims 22-41 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:

The prior art of record taken either alone or in combination fails to disclose a system/method/apparatus comprising the following limitation/feature:
(Claim 22) - "measuring an actual quantity of the material removed from the sample of the material corresponding to the plurality of power values; and applying laser energy to affect the material according to the design, the applying comprising applying the transfer function to determine one or more calibrated laser settings and activating the laser according to the one or more calibrated laser settings", 
(Claim 31) - "measuring an actual quantity of the material removed from the sample of the material corresponding to the plurality of power values; and applying laser energy to affect the material according to the design, the applying comprising applying the transfer function to determine one or more calibrated laser settings and activating the laser according to the one or more calibrated laser settings", and
(Claim 40) - " measuring an actual quantity of the material removed from the sample of the material corresponding to the plurality of power values; and applying laser energy to affect the material according to the design, the applying comprising applying the transfer function to determine one or 
in combination with the remaining elements and features of the claimed invention.
It is for these reasons that the applicant's invention defines over the prior art of record.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS R ORTIZ RODRIGUEZ whose telephone number is (571)272-3766.  The examiner can normally be reached on Mon-Fri 10:00 am- 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


/CARLOS R ORTIZ RODRIGUEZ/               Primary Examiner, Art Unit 2119